DETAILED ACTION
Notice to Applicant
	This communication is in response to amendment and remarks filed 7/11/22.  Claims 8, 10, 18 and 20 have been canceled.  Claims 1, 9, 11 and 19 have been amended.  Claims 1-5, 9, 11-17, 19, 21 and 22 are pending.  


Allowable Subject Matter
Claims 1-5, 9, 11-17, 19, 21 and 22 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Regarding the previous grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.  The claims recite a specific ordered combination of steps which provide a technical solution and integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The steps of: determining and extracting terms in a plurality of medical records associated with a patient by parsing and analyzing the plurality of medical records; transforming the terms extracted from the plurality of medical records into a standardized and structured data set, wherein the data set includes hyperlinks to the plurality of medical records to facilitate real-time reference from the structured data set back to the plurality of medical records; clustering the terms into medical concept data based at least in part upon machine learned rules; and inferring a true state for the patient based upon the medical concept data wherein the true state is inferred using a processor implementing at least one probabilistic model are a specific ordered combination of steps that provide a technical solution of automatically determining a personalized medical care solution in a health information management system including data from an electronic medical record.  The specific steps impose a meaningful limit such that the claims are more than a drafting effort designed to monopolize the judicial exception.

D’auria (2013/0332194) teaches inferring a true state for the patient based upon the medical concept data, wherein the true state is inferred using a processor, implementing at least one probabilistic model, and wherein the true state comprises at least one condition of the patient; (D’Auria; para. [0163] Furthermore, scoring 710 output and/or output from standardization 712 may undergo aggregation 714. For example, if scoring 710 occurs at the value-level whereby each value within one or more keys is classified, aggregation 714 may include the system averaging the value-based scores for each key to determine the classification at the key-level. As another example, if a source field named "X" has 70% of its values scored as "Blood Pressure," each score having an average confidence of 95%, this information may be aggregated to classify the entire field "X" as "Blood Pressure.")

Haines (20020188182) teaches determining at least one medical resource for the patient based upon the true state.  Haines para. [0038] teaches analyzing patient data to determine patient progression throughout medical treatment and para [0040] specifically teaches utilizing guidelines to indicate a course of treatment and that is recommended for a disease.  Para [0044] further teaches a medication compliance module that determines the level of medication supervision required for effective compliance.  Indicating a course of treatment and determining the level of medical supervision all read on identifying medical resources.   

The closest non-patent literature, Vazquez (Vazquez, Miguel, Martin Krallinger, Florian Leitner, and Alfonso Valencia.  “Text Mining for Drugs and Chemical Compounds: Methods, Tools and Applications.”  Mol. Inf. 2011, 30, 506-519) teaches Named Entity Recognition (NER) a text mining application in the molecular biology domain.  

The closest foreign prior art, Yokoshima (JP2001290890A) teaches a medical information management server receiving a retrieval condition and then using a retrieval index to retrieve medical information data meeting the condition in the database.  

The closest prior arts of record generally teach text mining and data retrieval in the field of health care but do not expressly teach:  transforming the terms extracted from the plurality of medical records into a standardized and structured data set, wherein the data set includes hyperlinks to the plurality of medical records to facilitate real-time reference from the structured data set back to the plurality of medical records and  validating the true state including optimizing routing of evidence for validation based upon greatest impact the evidence has on the true state inference.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                    
8/4/22